Citation Nr: 1144852	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986 and from December 1987 to September 1991. 

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing has been associated with the record.

The issue of service connection for right upper extremity neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in January 2008.  Moreover, in July 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issue on appeal.  During the hearing, the submission of additional evidence was discussed.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA AND ANALYSIS 

The Veteran has appealed the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The record indicates that the Veteran is currently service-connected for multi-level disc disease and spondylosis of the thoracolumbar spine, evaluated as 40 percent disabling; tendonitis of the right shoulder (major), evaluated as 10 percent disabling; multi-level disc disease with spondylosis of the cervical spine, evaluated as 10 percent disabling; laceration of the right wrist, evaluated as 0 percent disabling; and mild corneal scar of the left eye, evaluated as 0 disabling.  His combined evaluation is 50 percent.  The 50 percent rating does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Therefore, TDIU on a schedular basis cannot be established.  However, entitlement to TDIU may been granted on an extraschedular basis when it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities.  38 C.F.R. § 4.16(b).

In this case, the Board is presented with positive and negative evidence regarding whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service connected disabiities.  The positive evidence includes the Veteran's February 2001 statement that he was unemployed and had no skills to be employable.  He reported severe low back pain in May 2001 and related that he essentially was limited to mostly sedentary activities. 

In July 2006, W. P. stated that he had known the Veteran for 14 years and that the Veteran was his on call mechanic but that about five years ago the Veteran was only able to do light weight jobs.  W.P. related that several years ago the Veteran stopped doing all odd jobs completely and that he noticed that the Veteran was hurt just by opening a car hood.  W.P. did not ask the Veteran to work for him anymore because of the pain he would see him in.  

The Veteran's wife expressed in August 2006 that she was married to the Veteran for 14 years but had known him for 19 years.  Per his wife, the Veteran returned home with back pain and could not keep up with his daily life and household chores.  When he did maintenance and repair work, the Veteran would be sore afterwards, and as years went by his condition progressively worsened.  She stated that the Veteran limped and could not sit in a car for long, was often depressed and woke up at night in pain.

P.B. stated in October 2006 that the Veteran had been her client with specific needs since July 2000 and that he was slowly giving up his lifestyle and occupational talents as his body gradually gave out with pain.  Per P.B., even with chiropractic and massage, only a slight improvement was shown and he continued to lose range of motion.  

Dr. S stated in December 2007 that the Veteran was under his care for chronic back pain and that he had increasing low back pain despite treatment with medications.  He noted that such progressively limited his physical activity to the level over time and prevented his ability to work any regular jobs.  

The Veteran expressed in the June 2008 VA examination that he was unable to function in a job due to multiple joint and back pains.  He had been unemployed for 10 to 20 years at that time.  The VA examiner stated that the Veteran came into the office after walking about one block distance from the elevator to her office using a cane and had a slight limp.  He was able to do what was asked of him during the examination but moved slowly and complained of pain.  He was able to rise up from the chair, stand, walk about the room, and down the hallway.  He did not do any lifting but complained that lifting would cause pain.  He was able to communicate well with the examiner and remembered dates and facts from service.  He also was able to follow instructions.  

The August 2008 VA examiner related that the Veteran's service connected degenerative arthritis of the spine will likely increase as he aged and will cause more inability to be employed physically. 

In the VA Form 21-8940 submitted in October 2009, the Veteran related that he had not worked since 1991 and that the most he ever earned in one year was $12,000.  He tried to obtain employment as a mechanic in 1991/1992.  

In February 2009 and August 2009, Dr. S rendered statements on the Veteran's behalf.  He essentially stated that the Veteran had been under his care and that he had degenerative arthritis of the spine causing chronic neck and back pain which limits his activity and requires medication for treatment.  Per Dr. S, the Veteran is limited to sedentary activity and requires a change of position about every 30 minutes.  He also stated that the Veteran is limited to no more than two hours of sitting and standing in an eight hour work day, and could not do repetitive bending and no lifting over 15 pounds.  According to Dr. S, the Veteran's medication can impair reflexes and mental function so he should not operate machinery or make complex decisions.  He also stated that his problems are prone to frequent flares that would result in absences likely 1-2 days a week.  The Veteran's situation was described as permanent and unlikely to significantly improve.  Dr. S opined that the Veteran was not employable in any fashion that he is aware of in the normal job market especially since he only has a high school education.  

In a statement received in December 2009, P.B.R stated that she observed the Veteran over the last several years and noticed a substantial decrease in his range of motion along with a slower gait, continuous lack of sleep, loss of energy and muscle weakness.  She related that the Veteran, a relatively young man, lost his ability to function on a normal daily routine.  

Via various statements the Veteran has related that the severity of his service connected disabilities prohibit him from being gainfully employed.  Per the Veteran, even when considering his non service connected disabilities, the preponderance of the evidence would show that it is his service connected disabiities that preclude him from all types of employment.  He related that he has a high school education but took a 3 credit college course.  He expressed that he cannot sit or stand for long periods of time, and that he had no strength in his right arm to do what he needed to do.  He also had pain that radiated to his hand from the right shoulder.  Per the Veteran, he had completely incapacitating episodes at least three or four times a month or more.  He stated that he looked for work as a mechanic when he left service but only found odd jobs which he was able to do for 12 to 15 years.  The Board has considered such statements in conjunction with the evidence of record.

However, the Board is presented with convincing negative evidence to include the June 2008 VA examiner's finding that the Veteran's corneal scar disability had no significant effects on his general usual occupation.  The August 2008 VA examiner related that while the Veteran's service connected degenerative arthritis of the spine will likely increase as he aged and will cause more inability to be employed physically, it may not affect sedentary employment.  The Veteran's corneal scar disability was found to have no functional impairment that would impact physical or sedentary employment.  The examiner further found that his right wrist laceration would have nothing to do with functional impairment of any kind either with physical or sedentary employment.  The examiner stated that the Veteran complained of pain with typing or writing too long but that was his only complaint.  Regarding the right shoulder, the examiner stated that the Veteran had good range of motion and that such showed no functional impairment to impact physical or sedentary employment.  Per the examiner, the Veteran can sit, stand and walk but he expressed having pain with lifting heavy loads.  The Veteran also expressed problems with carrying, pushing, and pulling using his right shoulder.  His range of motion was within normal limits but based on the Veteran's comments the VA examiner stated that he would be limited in physical activity of lifting, carrying, pushing and pulling.  However, the examiner found that the Veteran should have no problem with sedentary employment.  

In the June 2009 VA examination, the Veteran reported that he had not been able to work since he got out of service because of his back, neck and right shoulder.  Mild degenerative joint disease of the right shoulder, mild degenerative disc disease of the cervical spine, and mild degenerative joint disease of the lumbar spine were diagnosed.  The examiner found no significant effects on the Veteran's usual occupation because of the right shoulder, and no effects on his usual occupation because of the mild degenerative disc disease of the cervical spine and mild degenerative joint disease of the lumbar spine.  The examiner stated that the Veteran was able to stand, sit, walk, push and pull the amount unknown, and used his hands.  She further stated that the Veteran was able to communicate verbally and followed instructions during the examination.

In January 2011, a review for consideration of a grant of TDIU on an extra-schedular basis was completed by the Compensation and Pension Director.  It was determined that TDIU was not warranted on an extra-schedular basis.  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Board acknowledges the Veteran's contentions that his service connected disabilities to include multi-level disc disease/spondylosis of the thoracolumbar spine render him unable to obtain and maintain substantially gainful employment.  He has expressed difficulty with standing, sitting, pulling and pushing.  We also note that the other lay evidence of record shows that the Veteran's disabilities have prevented him from working to the extent that he has in the past.  

While the record indicates that the Veteran has service-connected disabilities, the preponderance of the evidence does not indicate that he is unable to engage in a substantially gainful occupation.  In this regard, although the Veteran has expressed that he can no longer work as a mechanic as he did in the past, the evidence shows that he is not precluded from sedentary employment.  The August 2008 VA examiner found that the Veteran's corneal scar disability had no functional impairment that would impact physical or sedentary employment and that his right wrist laceration would have nothing to do with functional impairment of any kind either with physical or sedentary employment.  It was determined that the Veteran should have no problem with sedentary employment.  Also, the June 2009 VA examiner found no significant effects on the Veteran's usual occupation because of the right shoulder, and no effects on his usual occupation because of the mild degenerative disc disease of the cervical spine and mild degenerative joint disease of the lumbar spine.  In fact, the examiner found that the Veteran was able to stand, sit, walk, push and pull the amount unknown, and used his hands.  The Veteran was also able to communicate verbally and followed instructions during the examination.

We recognize that Dr. S has opined that the Veteran was not employable in any fashion that he was aware of in the normal job market especially since he only has a high school education.  He also found that the Veteran's medication can impair reflexes and mental function so he should not operate machinery or make complex decisions.  Per Dr. S, the Veteran's problems are also prone to frequent flares that would result in absences likely 1-2 days a week.  We are mindful of the opinion of Dr. S and the lay statements of record.  However, we find have afforded greater probative value to the opinions rendered by the VA examiners.  In this regard, the VA examiners opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disabilities.  The VA opinions are also consistent with the objective evidence of record which shows that the Veteran still retains the ability to stand, sit, walk, use his hands, follow instructions and communicate verbally.  

Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the more probative evidence is against the claim.  We conclude that the appellant's opinion is less probative than that the of the skilled VA examiners.  

The Board is also mindful that throughout this appeal the Veteran has been unemployed and that he has been unemployed since 1991.  However, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted on a scheduler or extraschedular basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

A total disability rating for compensation on the basis of individual unemployability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


